—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 6, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to two concurrent terms of imprisonment of 5Vi to 11 years, unanimously affirmed.
Defendant, arrested as the seller of heroin to an undercover officer taking part in a "buy and bust” operation, claims that the verdict was against the weight of the evidence because of discrepancies in the police testimony regarding his identification. However, whether defendant had a scruffy beard on the day of his arrest, or whether the undercover officer described defendant and his cohort with too much precision, were issues of credibility to be resolved by the jury, and, upon an independent review of the record, we find no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490).
We have considered defendant’s other claims and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ross and Asch, JJ.